Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 4 May 2022 has been entered.
Claims 1-6, 8-11, 13-24 and 26-36 are currently pending and are considered here with respect to the elected species of CSF as the sample, proteinase k as the proteinase and L1CAM as the biomarker (as set forth in the office action of 28 Aug. 2020, the subject matter of claims 26-27 was found free of the prior art with respect to the originally elected combination of species (CSF, proteinase K and FLRT3) and the search was thus extended to L1CAM as an additional species of biomarker). 

Withdrawn Rejections
The rejections under 35 U.S.C. 103 are withdrawn in view of the claim amendments in the Response of 10 Sept. 2021.

Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims as amended (which require that the proteinase K treatment occurs after the step of “preparing, comprising one or more centrifugation steps, an exosome-enriched fraction”) are distinguishable over the cited combination because the specification (in Fig. 1 and Example 5) demonstrates a significant improvement over the prior art in that adding proteinase K after the final spin significantly alters the measured RNA as compared to addition at other points in the procedure.  This is not persuasive because the features upon which applicant relies (i.e., adding proteinase after the final spin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims as amended require only that that the step of “subjecting the exosome-enriched fraction … to treatment with a proteinase” occurs after “one or more centrifugation steps” (which produce the exsome-enriched fraction).  Rekker teaches subjecting a biological (blood) sample to an initial centrifugation/filtrations step to produce a serum sample to which the proteinase is added (Rekker, p. 136, 1st ¶), and since the serum sample retains the exosomes while removing cells and other blood components the resulting sample can be considered an “exosome-enriched fraction”.  Thus, Rekker teaches “subjecting the exosome-enriched fraction … to treatment with a proteinase” after “one or more centrifugation steps”, as recited in the amended claims.  
With respect to the data in Fig. 1 and Example 5 offered as evidence of nonobviousness, it is noted that to be of probative value evidence of secondary considerations of nonobviousness must have a nexus to the invention as claimed (MPEP 716.01(b)).  Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention (Id.).  The results cited by Applicant correspond to a method in which the proteinase is added after the final spin used in a process involving multiple ultracentrifugation/filtration steps, whereas the claims require only that the an exosome enriched fraction prepared by one or more centrifugation steps is subjected to proteinase.  Thus, the asserted evidence of nonobviousness results from something (addition of proteinase after the final spin) other than what is claimed and novel in the claims, and thus lacks the required nexus with the invention as claimed.
In addition, it is noted that Applicant bears the burden of producing objective evidence establishing that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)). Such evidence must be factually supported by an appropriate affidavit or declaration to be of probative value (MPEP 716.01 (a)). The arguments of counsel cannot take the place of evidence in the record (MPEP 716.01 (a)).  Applicant's response does not include any objective evidence supported by an appropriate affidavit or declaration establishing that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance and consists entirely of conclusory arguments of counsel.  The specification provides limited context explaining what exactly is being measured in Fig. 5 and how it is significant in the context of the invention (the specification states only “FIG. 1 shows graph of RNA fluorescence unit (FU) plotted against RNA size (nt), wherein “final spin” refers to the final centrifugation step. The results allow comparison and validation of corresponding purification methods.” (Spec., Example 5)).  Further, the data in Fig. 1 appears to show qualitatively similar results for “proteinase after final spin” and both “standard exosome isolation” and “inactivated proteinase before final spin” (although the use of different scales for the x-axes makes comparisons difficult).  The graph for “proteinase before final spin” appears to show the most significant reduction in RNA that would be indicative of removing non-exosomal species, consistent with the purpose of the proteinase treatment disclosed in the specification (US20180066307, at [0109]).  Regardless, the specification and Response of 4 May 2022 fail to provide sufficient basis for determining that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance, as is required to overcome a prima facie case of obviousness.  It is also noted that any unexpected results must be commensurate in scope with the claims the evidence is offered to support (MPEP 716.02(d)).  As noted above, the claims as amended are not commensurate in scope with the evidence offered (the claims require only that the exosome-enriched fraction is subjected to proteinase K treatment after one or more centrifugation steps, not that the protease is added after the final spin of a multi-step process as described in the specification).

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8-11, 13-24 and 26-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites that “step (b) is performed after the centrifugation step of step (a)”, while also reciting that step (a) comprises “one or more centrifugation steps”.  It is unclear in cases in which the method comprises multiple centrifugation steps which step is being referred to in the limitation “step (b) is performed after the centrifugation step of step (a)”.  Moreover, claim 11 further limits claim 1 by reciting that step (a) comprises a filtration step, a first ultracentrifugation step, a wash step and a second ultracentrifugation step.  It is further unclear to which centrifugation step in claim 11 the limitation of claim 1 reciting that “step (b) is performed after the centrifugation step of step (a)” would apply.  For purposes of applying prior art, the claims are construed such that the limitation “step (b) is performed after the centrifugation step of step (a)” applies to any of the “one or more centrifugation steps”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 16-24, 26-31, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent 9958460 to Goetzl in view of Rekker et al., Clinical biochemistry 47.1-2 (2014): 135-138 and Akers et al., PloS one 8.10 (2013): e78115.
Goetzl teaches a method of diagnosing or prognosing a disease (e.g., a neurodegenerative disorder) in a subject, comprising i) isolating exosomes from a biological sample from the subject, wherein the sample can be any type of biological sample including serum or cerebrospinal fluid (CSF) and the exosomes can be cell-specific exosomes, such as neuron-derived exosomes or glial cell-derived exosomes; and ii) determining the level of one or more biomarkers in the exosomes that are indicative of the disease, wherein the biomarkers can be RNAs and/or proteins (i.e. estimating the cellular RNA content of the cells from which the exosomes are derived and thereby determining the disease status of the subject) (entire document, including col. 1, line 50 to col. 5, line 15; col. 9, line 54 to col. 16, line 24; Examples).  The exosome isolation step can comprise first isolating exosomes from the biological sample (e.g., via precipitation with ExoQuick solution), and then contacting the isolated exosomes with an agent (e.g., an antibody, ligand, receptor, etc.) that binds to a targeted exosome population allowing for affinity purification of the targeted exosomes (col. 3, lines 43-59; col. 11, line 42 to col. 13, line 23; Examples).  Goetzl teaches that an antibody against L1CAM (CD171) can be used to isolate neuron-derived exosomes (col. 3, lines 43-59; col. 12, lines 15-44; Examples 9-12).  Goetzl further teaches that the step of determining biomarkers in the exosome sample can comprise lysing the exosomes to release (i.e. extract) proteins and/or RNAs from the exosomes in the presence of protease and/or phosphatase inhibitors (col. 4, lines 24-35; col. 13, lines 8-23; col. 14, line 23 to col. 15, line 58).
Claims 1-3, 8-11, 16-24, 26-31, 35 and 36 differ from Goetzl in that: the exosome isolation comprises subjecting an exosome-enriched fraction with proteinase K after one or more centrifugation steps; the biological sample comprises exosomes originating from cancer cells or circulating tumor cells (CTCs); isolating the exosome-enriched fraction comprises one or more filtration steps; the filtration is with a submicron filter; the filter is a 0.22 µm filter; and isolating the exosome-enriched fraction comprises the centrifugation/filtration steps of claim 11.
Rekker teaches a method of purifying exosomes from a biological sample (serum), comprising (a) preparing an exosome-enriched fraction from the sample via centrifugation and filtration through a 0.2 µm pore filter; (b) treating of the exosome-enriched fraction with proteinase K; and (c) extracting RNA from the purified exosomes and analyzing the RNA (entire doc, including p. 136, under Materials and methods; also, Supp. Data, under Materials and methods).  The exosome purification further includes steps of i) a first ultracentrifugation step to produce a first exosome-enriched fraction; ii) washing the first exosome-enriched fraction with PBS; and iii) performing a second ultracentrifugation step on the washed fraction (p. 136, under Sample collection and Exosome Isolation; also, Supp. Data, under Sample collection and Exosome Isolation). Rekker teaches that the proteinase K treatment acts to eliminate contamination of protein-bound RNA from the purified exosomes (p. 136-137, last ¶ under Results).  Rekker teaches that the centrifugation-based method of isolation yields comparable results to a precipitation-based method (using Exo-Quick solution) (p. 137, under Discussion). Rekker further teaches that the purified exosome sample can be treated with RNAse A while leaving exosomal RNA intact (p. 136, under RNAse A and Proteinase K treatment; 1st ¶ under Results).
Akers teaches that glioblastoma cells secrete extracellular vesicles (i.e. exosomes) containing RNA that mirrors the intracellular tumor milieu including tumor-specific RNA mutations/expression patterns, and that such exosomes are released into CSF (p. 1-2, under Introduction). Akers further teaches that such exosomes can be assayed for diagnosing/prognosing glioblastoma in a subject, by a method comprising a) isolating exosomes from CSF of a subject via a series of centrifugation/washing steps to prepare an exosome-enriched fraction; and b) analyzing RNA content of the exosomes to quantify a cancer-associated RNA biomarker (miR-21) (p. 2-3, under Materials and Methods; p. 6, under miR-21 levels in EVs isolated from glioblastoma and non-oncologic patients; p. 6-8, under CSF EV miR-21 analysis in an independent cohort).  The method of Akers enriches extracellular vesicles in the size range of 50-250 nm, which the instant specification defines as exosomes (Spec., [0096]).  Akers teaches that the levels of the miR-21 biomarker were not significantly different in serum samples from cancer and non-cancer patients (likely because of miR-21 release into serum by other cell types) (p. 6, under miR-21 levels in EVs isolated from glioblastoma and non-oncologic patients), making CSF particularly useful as a diagnostic fluid.  Akers further teaches that the CSF-based diagnostic method offers a less invasive and more sensitive alternative to MRI-based methods which are currently in use (p. 1-2, under Introduction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to diagnose/prognose a disease in a subject by isolating cell-specific exosomes from a biological sample from the subject and identifying one or more disease-associated biomarkers from the exosomes as taught by Goetzl wherein the exosomes are isolated using a method comprising centrifugation, filtration and proteinase K treatment as taught by Rekker because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to use the method of Rekker to isolate exosomes in the method of Goetzl because Rekker teaches that the centrifugation-based isolation method yields comparable results with the precipitation (Exo-Quick)-based method exemplified by Goetzl and is more useful for subsequent protein-based analyses (e.g., in embodiments in which the analyzed biomarkers include one or more proteins).  Using the method of Rekker to isolate exosomes for use in the diagnostic method of Goetzl would have led to predictable results with a reasonable expectation of success because i) Rekker teaches that the centrifugation-based isolation method yields comparable results with the precipitation (Exo-Quick)-based method exemplified by Goetzl, and ii) Akers evidences that centrifugation-based methods such as that of Rekker are useful for isolating exosomes from CSF (see, Akers, p. 2-3 under Extracellular vesicle (EV) Isolation). 
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Goetzl in view of Rekker to diagnose/prognose cancer using a CSF sample containing cancer cell-derived exosomes as taught by Akers because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to carry out the method of Goetzl in view of Rekker to diagnose/prognose cancer using a CSF sample containing cancer-derived exosomes because Akers teaches that such a method is effective to diagnose glioblastoma (a clinically important disease) and offers a less invasive and more sensitive alternative to MRI-based methods which are currently in use.  Akers further teaches that the diagnostic method was not effective using serum, providing further motivation to use CSF as the biological fluid.  Carrying out the method of Goetzl in view of Rekker to diagnose/prognose cancer using a CSF sample containing cancer cell-derived exosomes would have led to predictable results with a reasonable expectation of success because Goetzl teaches that the method can be used to diagnose any type of disease/condition using any type of sample including CSF, and Akers teaches that a substantially similar method as taught by Goetzl in view of Rekker (involving isolating exosomes from CSF and analyzing biomarkers associated therewith) is effective at diagnosing/monitoring glioblastoma. 
With respect to the recitation in claim 1 that the proteinase K treatment occurs after the step of “preparing, comprising one or more centrifugation steps, an exosome-enriched fraction”, Rekker teaches subjecting a biological (blood) sample to an initial centrifugation/filtrations steps to produce a serum sample to which the proteinase is added (Rekker, p. 136, 1st ¶), and since the serum sample retains the exosomes while removing cells and other blood components the resulting sample can be considered an “exosome-enriched fraction”.  Thus, Rekker teaches “subjecting the exosome-enriched fraction … to treatment with a proteinase” after “one or more centrifugation steps”, as recited in claim 1.
With respect to claim 7, wherein the centrifugation removes cells and cellular debris, Rekker teaches use of high-speed ultracentrifugation conditions (e.g., up to 200,000 x g) which would remove any cells and cell fragments.  Moreover, Akers evidences that centrifugation at 2,000 x g was sufficient to remove cellular debris (Akers, p. 2-3 under Extracellular vesicle (EV) Isolation).
With respect to claim 10, wherein the filter is a 0.22 µm filter, Rekker teaches use of a 0.2 µm filter and it would have been obvious that any filter of approximately that size could have been used. 
With respect to claim 11, wherein step (a) comprises a filtration step, a first ultracentrifugation step, a wash step and a second ultracentrifugation step, Rekker teaches each of the recited steps (Rekker, p. 136, under Ultracentrfiguation (UC)).  It is noted that the claims are construed herein such that the limitation in claim 1 that “step (b) is performed after the centrifugation step of step (a)” applies to any of the “one or more centrifugation steps” (see indfiniteness rejection, above).  Rekker teaches adding proteinase after an initial centrifugation/filtration step, and thus meets the limitations of the claims relating to timing of the proteinase treatment.  Moreover, since Rekker teaches that the proteinase K treatment acts to eliminate contamination of protein-bound RNA from the purified exosomes, it would have been obvious that the proteinase K treatment could be carried out at any point during the isolation procedure (as the proteinase K treatment would be capable of serving such purpose at any point).  It is noted that changes in the sequence of adding ingredients is generally not sufficient to distinguish a prior art reference teaching the same steps (see MPEP 2144.04, IV.), and the evidence offered by Applicant to establish a non-obvious difference due to the timing of proteinase K addition has been deemed insufficient to overcome the prima facie case of obviousness (see Response to Arguments, above).

Claims 4-6 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goetzl in view of Rekker and Akers, as applied to claims 1-3, 8-11, 16-24, 26-31, 35 and 36, further in view of Shelke et al., Journal of extracellular vesicles 3.1 (2014): 24783.
Claims 4-6 and 32-34 differ from the combination of Goetzl in view of Rekker and Akers, as applied to claims 1-3, 8-11, 16-24, 26-31, 35 and 36, in that: the method further comprises a step of inactivating the proteinase K; the inactivation is with a protease inhibitor; and the inactivation is with DFP or PMSF.
Shelke teaches a step of treating purified exosomes with proteinase K (along with RNAse A) so as to degrade extra-exosomal molecules while protecting exosomal molecules, followed by inactivation of proteinase K with PMSF (p. 3, under Proteinase and Rnase protection assay; p. 5, 2nd ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Goetzl in view of Rekker and Akers to diagnose a disease in a subject by isolating exosomes (including a proteinase K treatment step) from the subject and analyzing one or more biomarkers of the exosomes wherein the exosome isolation step includes inactivating proteinase K as taught by Shelke because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to inactivate proteinase K as taught by Shelke in the method of Goetzl in view of Rekker and Akers because the diagnostic method of Goetzl involves analyzing protein and/or RNA biomarkers and inactivation of the proteinase upon lysis of the exosomes would be necessary to preserve the exosomal biomarkers.  Inactivating proteinase K as taught by Shelke in the method of Goetzl in view of Rekker and Akers would have led to predictable results with a reasonable expectation of success because Goetzl teaches the use of a protease inhibitor cocktail in the exosome lysis solution (and such inhibitors would be expected to include an inhibitor for common serine proteases such as proteinase K).  Moreover, Rekker teaches a step of inactivating RNAse A after RNAse treatment and before exosome lysis and subsequent RNA analysis (see Supp. Data, under RNAse treatment), and it would have been obvious/predictable to use a protease inhibitor for the same purpose prior to analysis of exosomal protein biomarkers as taught by Goetzl.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goetzl in view of Rekker and Akers, as applied to claims 1-3, 8-11, 16-24, 26-31, 35 and 36, further in view of Banigan et al., PloS one 8.1 (2013): e48814.
Claims 13-15 differ from the combination of Goetzl in view of Rekker and Akers, as applied to claims 1-3, 8-11, 16-24, 26-31, 35 and 36, in that: the method further comprises treatment with an RNAse which can be RNAse A.
Banigan teaches a method of isolating exosomes from brain tissue samples via a series of centrifugation/filtrations steps (substantially similar to the method of Rekker) and analyzing the RNA content of the isolated exosomes, wherein the isolated exosomes are treated with RNAse A (along with subsequent Rnase A inactivation) prior to exosomal lysis in order to destroy extra-exosomal RNA while preserving exosomal RNA (p. e48814-48815, under Isolation, Purification, and Linear Amplification of miRNA from Exosome-containing Pellets).
It would have been obvious to use the method of Goetzl in view of Rekker and Akers to diagnose a disease in a subject by isolating exosomes from the subject and analyzing one or more biomarkers of the exosomes wherein the exosome isolation step includes an RNAse A treatment step as taught by Banigan because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to include an RNAse treatment step as taught by Banigan in the method of Goetzl in view of Rekker and Akers in order to destroy extra-exosomal RNA while preserving exosomal RNA (thus ensuring that the analyzed biomarkers are the targeted exosomal RNAs/proteins).  Including an RNAse treatment step as taught by Banigan in the method of Goetzl in view of Rekker and Akers would have led to predictable results with a reasonable expectation of success because Banigan teaches that such a step is effective at destroying extra-exosomal RNA while preserving exosomal RNA in a substantially similar centrifugation-based isolation procedure as in Rekker and Akers and a similar (neural) exosomal population as taught by Goetzl and Akers.  Moreover, Rekker teaches a proteinase A treatment step to destroy extra-exosomal RNA-protein complexes, and it would have been obvious/predictable to include an RNAse A treatment step for the same purpose of destroying extra-exosomal molecules prior to analysis of exosomal biomarkers as taught by Goetzl.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657